Exhibit 10.1 $155,000,000 May 3, 2007 New York, New York PROMISSORY NOTE For value received, and on the terms and subject to the conditions set forth in this promissory note (this “Promissory Note”), GENCO SHIPPING & TRADING LIMITED, a corporation incorporated under the laws of the Republic of the Marshall Islands, having an address at 299 Park Avenue, 20th Floor, New York, New York 10171 (the “Borrower”), hereby promises to pay to the order of DNB NOR BANK ASA, Grand Cayman Branch (“DnB NOR”), as administrative agent for the Lenders, as defined below (in such capacity, the Administrative Agent”), and security trustee (in such capacity, the “Security Trustee”) for the Lenders, on the Termination Date (as defined below) the unpaid principal amount of the loan (the “Loan”) made by the Lenders (as defined below) to the Borrower pursuant hereto and as evidenced hereby, in the principal amount of up to One Hundred Fifty Five Million United States dollars ($155,000,000).DnB NOR and Nordea Bank Norge ASA, Grand Cayman Branch (“Nordea”), have agreed to act as joint mandated lead arrangers (the “Mandated Lead Arrangers”) and joint bookrunners (the “Bookrunners”) and the Lenders have agreed to make the Loan available to the Borrower for the purpose of funding the acquisition of shares of capital stock of Jinhui (as defined below) by the Borrower.The Borrower shall be permitted to borrow an amount equal to a price per share of the capital stock of Jinhui to be agreed upon pursuant to a separate letter agreement. The Loan shall be available in multiple Advances (as defined below) upon three (3) Business Days’ prior written notice subject to the restrictions contained herein, provided, however that no more than ten (10) Advances shall be outstanding at any one time; and provided, further that any such Advance shall be in a minimum amount of Five Million Dollars ($5,000,000) and in multiples of One Million Dollars ($1,000,000). The Borrower hereby promises to pay interest on the unpaid principal amount of the Loan on the dates and at the rate provided for herein. The Administrative Agent may endorse the amount and the date of the making of each Advance evidenced hereby and each payment of principal hereunder on the grid attached hereto as Schedule 2 and made a part hereof, which endorsement shall constitute primafacie evidence of the accuracy of the information so endorsed; provided, however, that any failure to endorse such information on such grid shall not in any manner affect the obligation of the Borrower to make payment of principal and interest in accordance with the terms of this Promissory Note. Section 1.Certain Terms Defined.The following terms for all purposes of this Promissory Note shall have the respective meanings specified below and words and expression used herein as defined terms but not defined herein have the meaning ascribed to them in the Existing Credit Facility Agreement (as defined below). “Advances” means any amount advanced to the Borrower with respect to the Loan or (as the context may require) the aggregate amount of all such Advances for the time being outstanding. “Agents” means each of the Administrative Agent and the Security Trustee. “Applicable Rate” shall have the meaning ascribed thereto in Section 3. “Applicable Margin” means (i) eighty-five hundredths of one percent (0.85%) per annum for the period from the date of the initial Advance hereunder through the six-month anniversary thereof and (ii) one percent (1.0%) per annum thereafter through the Termination Date. “Borrower” shall have the meaning ascribed thereto in the preamble. “Business Day” means any day except a Saturday, Sunday or other day on which commercial banks in New York, New York and London, England are authorized by law to close. “Default Rate” shall have the meaning ascribed thereto in Section 3. “Existing Credit Facility Agreement” means that certain credit agreement dated as of July 15, 2005, as amended, supplemented or otherwise modified, among inter alias, the Borrower, as borrower, DnB NOR as joint lead arranger, administrative agent and collateral agent and DnB NOR, together with various other lenders as are party thereto, as lenders, a copy of which, without exhibits, is attached hereto as Exhibit A. “Fee Letter”means the fee letter dated the date hereof and entered into by the Borrower, DnB NOR and Nordea in respect of the transactions contemplated by this Promissory Note. “Interest Period” means period(s) of one (1) week, two (2) weeks, one (1) month or (3) three months as selected by the Borrower, or as otherwise agreed by the Majority Lenders and the Borrower; provided, however that no more than ten (10) Interest Periods shall be applicable to outstanding Advances at any one time. “Jinhui” means Jinhui Shipping and Transportation Limited a company limited by shares formed under the laws of Bermuda and whose capital stock is listed on the Oslo Stock Exchange. “Lenders” shall mean each of the banks and financial institutions listed on Schedule 1 hereto (together with any bank or financial institution which becomes a Lender pursuant to an amendment hereof). 2 “LIBOR” means the rate (rounded upward to the nearest 1/16th of one percent) for deposits of Dollars for a period equivalent to the relevant Interest Period at or about 11:00a.m. (London time) on the second London Business Day before the first day of such period as displayed on Telerate page3750 (British Bankers’ Association Interest Settlement Rates) (or such other page as may replace such page 3750 on such system or on any other system of the information vendor for the time being designated by the British Bankers’
